Citation Nr: 1219723	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a spine disability.  

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, denied service connection for a spine condition and a mental condition.

In March 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in April 2010 and September 2011, when it was remanded for additional development which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active military service from May 1976 to May 1980.

2.  Evidence establishes that he was enlisted in the Air Force Reserve from June to November 1975; he did not have any verified periods of active duty for training (ADT) or inactive duty training (IDT).

3.  A private medical record indicates that the Veteran was in an automobile accident in November 1975 and incurred a fracture to the L2 vertebra; examination in January 1976 indicated he was fully healed from this injury.

4.  There is no evidence of that a spine disorder was noted upon entry into active duty service in March 1976; the Veteran is presumed sound upon entry.

5.  There is no evidence of any complaints of, treatment for, or diagnosis of any spine or psychiatric disability during active service; clinical spine and psychiatric evaluation of the Veteran on separation examination was normal.

6.  There is no credible reported continuity of symptomatology of spine and/or psychiatric symptoms dating from service.  

7.  The only credible evidence of record indicates that the Veteran's current spine and psychiatric disabilities are not related to active military service, or his service-connected right shoulder disability; there is no credible evidence that the service-connected right shoulder disability aggravates the claimed spine disability.  

8.  No baseline of psychiatric disability can be established to determine that the service-connected right shoulder disability aggravates the claimed psychiatric disability which has its current level of impairment dating from a post-service injury in 2007. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a spine disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The criteria for service connection for psychiatric disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in February and August 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  At the March 2010 hearing the Veteran specifically waive any error in the content and timing of these notices.  

The Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran have been conducted.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Periods of Service

Veteran 's active military service extended from May 1976 to May 1980.  His discharge papers, DD 214, verify that he had active duty during this period of time.  This document does not indicate that the Veteran had any prior active service or inactive service.  

On VA examination in September 2010, the Veteran reported that he had a period of military service from June to November 1975.  He reported that he injured his back during this period of service.  

VA has been unable to verify this period of service.  The Veteran submitted copies of a few service personnel records in January 2012.  A DD Form 4 indicates that he enlisted in the Air Force Reserve effective June 1975.  A notation on this record refers to JROTC participation and a 1975 Ohio State Diploma.  A June 1975 enlistment examination report is of record.  The medical history form indicates that he was a civilian with a usual occupation of being a student.  A DD Form 256 AF indicates that he was discharged from the Air Force Reserve on November 26, 1975.  A December 1975 reserve orders transmittal letter indicates that he was discharged prior to his "ETS for the convenience of the government."  

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during  inactive duty training.  

The Veteran alleged in the 2010 VA examination that his service in 1975 was active duty and that he injured his back during this period of service.  The Board disagrees; the evidence establishes that the Veteran was enlisted in the Air Force Reserves from June to November 1975 with no verified periods of ADT or IDT which would qualify to establish Veteran status for this period of time.  Review of the records reveals that the Veteran was enlisted in the Air Force Reserve upon graduation in what appears to be a delayed enlistment program.  When he was injured in an automobile accident in November 1975, he was discharged.  However upon being recovered and healed he entered active duty in May 1976.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The Veteran has also made vague assertions that service connection for spine and psychiatric disabilities is warranted secondary to his service-connected right shoulder disability.  Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Spine Disability

The Veteran is service-connected for a right shoulder disability.  In January 2008, he filed a claim for service connection for a left shoulder disability and a spine disability secondary to his right shoulder disability.  He indicated he had pain radiating from his right shoulder into his left shoulder and spine.  However, his assertions as to the exact nature of the claimed spine disability have been vague and poorly stated.  

At the March 2010 hearing, he did not provide and testimony with respect to any treatment or symptoms related to the claimed spine disability.  

Review of the service treatment records reveals a March 1976 letter from a private physician.  This letter stated that the Veteran was involved in an automobile accident in November 1975, which was before he entered active duty.  The letter stated that the Veteran sustained "contusions of his back and a fracture of L-2.  He was treated with bed rest and fitted with a back brace."  The letter continued that the Veteran was examined in January 1976 and at "that time he was healed."  A copy of x-ray findings was attached and indicated "minimal  anterior wedging of L1 and L2, excellent position."  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.   See Vanerson v. West, 12 Vet. App. 254, 258 (1999).   It is an onerous evidentiary standard, requiring that the result be undebatable.   Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.   38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted. No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service. 

An increase in a pre-existing injury or disease may be shown by evidence, which is at least in equipoise: 1) of the development of symptomatic manifestations following action with enemy; or 2) following status as a POW.  If  the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that: 1)  the injury or disease did not increase in severity during service; or 2) that any increase was due to the natural progression of the disease or injury.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption attaches, the government may rebut the presumption by clear and unmistakable evidence that any increase in severity was due to the natural progression of the disease or injury.     

Service records do not reveal that any pre-existing injury or disease of the spine was noted upon entry to active duty in May 1976; the private physician's letter specifically indicated that the November 1975 back injury was healed.  There is no indication in any of the Veteran's service treatment records that he had any complaints of or treatment for any back disorder during service.  Rather, the service treatment records reveal extensive treatment of a right shoulder injury for which he is already service-connected.  Accordingly, the presumption of soundness attaches; the Veteran was sound without a pre-existing back disability upon entry into active service in May 1976.  

In October 1979 separation examination of the Veteran was conducted.  On the report of medical history he indicated a history of back pain since 1975, but that he never sought treatment and that he self-treated with stretching exercises.  The pre-service injury to the Veteran's spine in 1975 was noted.  The Veteran's spine was normal on clinical evaluation with no abnormalities noted by the examining physician.  

Private and VA treatment records dated from 2000 to the present have been obtained.  A private outpatient medical treatment note dated December 2000 contains conflicting evidence.  It indicates that the Veteran is employed as a maintenance man at a local factory, but the later indicates that he is "a retired military man," a fact which is simply not true based upon the evidence.  The physician's assessment indicates that the Veteran has osteoarthritic pain in his low back, yet the entire medical note is devoid of any complaints, or objective evidence, of low back pain or symptoms.  Subsequent private medical treatment records, such as a note dated January 2001, indicate a general diagnosis of osteoarthritis, without indicating the joints involved.  

In September 2010, a VA Compensation and Pension examination of the Veteran was conducted.  At this time the Veteran clarified that his claim was related to his low back.  He reported his low back injury in November 1975.  He reported that he had symptoms of low back pain dating back to approximately 2006 and that he took pain medication but was not under active medical treatment for his low back pain.  X-ray examination of the lumbar spine revealed degenerative changes including spurs of the L2 vertebra.  However, the height of the vertebral bodies and the intervertebral disc spaces were well maintained.  The diagnosis was degenerative joint disease (arthritis) of the lumbosacral spine.  The examiner reviewed the evidence of record and concluded that the Veteran's current low back disability was unrelated to military service unrelated to the service-connected right shoulder disability.  No evidence of aggravation of the low back disability, which was shown to only date back to 2006, was indicated.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms that he experiences such as back pain.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran has not reported a continuity of symptomatology.  Rather, he reports his symptoms of back pain date back only to 2006, over a quarter of a century after he separated from service.  There is no credible evidence linking his current spine disability to service or to the service-connected right shoulder disability, nor is there any competent evidence that the right shoulder disability aggravates his arthritis of the lumbar spine.  The preponderance of the evidence is against the claim for service connection for a spine disability; there is no doubt to be resolved; and service connection is not warranted.

B.  Psychiatric Disability

The Veteran claims service connection for a psychiatric disability, including as secondary to his service-connected right shoulder disability.

The service treatment records do not reveal any complaints of, or treatment for, any psychiatric symptoms during service.  In October 1979, separation examination of the Veteran was conducted; psychiatric clinical evaluation was normal.  On the accompanying report of medical history the Veteran did not indicate the presence of any psychiatric symptoms.  Specifically, he denied that he had depression for nervous trouble.  

The earliest evidence of any psychiatric symptoms is private outpatient medical treatment records date in December 2000 and January 2001.  These are general medical treatment records and not psychiatric treatment records.  These records merely note current symptoms of depression without any indication of their duration or etiology.  

A series of private medical treatment records dated in 2007 and 2008 reveal that the Veteran was evaluated for changes in his mental status as well as symptoms of anxiety.  The onset of these symptoms appears related to a recent treatment for tetanus which was marked by symptoms of lock jaw, jaw pain, and muscle spasm.  Subsequent to this the Veteran exhibited cognitive functioning impairment including symptoms of impairment of short term memory and loss of concentration.  

VA mental health, psychiatric, and neurology treatment records dated in 2008 reveal diagnoses of depression, memory disorder, and cognitive disorder.  

Social Security records reveal that disability benefits have been granted based upon the Veteran's depression and cognitive disorder.  

In September 2010, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported a history of an injury in 2007 with a resulting treatment for tetanus.  Subsequent to this he reported symptoms of cognitive impairment and depression.  A history of the death of his mother as a child was also noted.  The diagnosis was depressive disorder and cognitive disorder.  The examiner indicated that the Veteran's psychiatric disorders were not related to his military service.  There was simply no evidence of any psychiatric symptoms during service or for decades after service.  Moreover, the examiner's opinion was that the Veteran's childhood experience of the death of his mother may have made him susceptible to bouts of depression, but there was no evidence of his mood difficulties being related to or exacerbated by his military experiences.  The examiner specifically indicated that the current level of depression and decreased cognitive functioning could only be traced back to the July 2007 injury.

The examiner indicated that the pain and limitation of mobility caused by the service-connected right shoulder disability has aggravated the psychopathological feeling of sadness in the Veteran.  However, it was not possible to differentiate the level of disability attributable to the aggravation.

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

The examiner indicates that the pain from the Veteran's service-connected right shoulder disability aggravates the feelings of sadness in the Veteran.  However, a baseline of psychiatric symptoms of sadness or depression is not ascertainable.  The Veteran's right shoulder disability has been service-connected at a 20 percent disability rating effective since his separation from service in 1980.  Despite his assertions to the contrary, his service-connected right shoulder disability has been at a static, 20 percent, disability rating since 1980.  The earliest evidence of any psychiatric symptoms is in private outpatient treatment records dated in December 2000, over two decades after service.  The Veteran has experienced the same level of pain and functional impairment resulting from his service-connected shoulder disability since his separation from service.  While the VA examiner indicates this aggravates the Veteran's psychiatric disorders, no baseline can be established.  Moreover, the Veteran's current level of psychiatric impairment including depressive disorder and cognitive disorder had its onset in 2007 which is also the onset of the Veteran's other nonservice-connected symptoms of more generalized joint and back pain.  Aggravation of the Veteran's current psychiatric disabilities cannot be conceded with no baseline, and an onset of psychiatric symptoms decades after the Veteran's service-connected right shoulder disability has been at a static disability level.  

The preponderance of the evidence is against the claim for service connection for a psychiatric disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a spine disability is denied.  

Service connection for a psychiatric disability is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


